.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims   1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  1  11  terms  -- sections and stages  ----   as used are unclear and very general   since any time period of cigarette use  even if  very  short  and    of constant power level   may be  read as  formed of   plural   stages   such as   beginning stage and end stage        The terms  meaning  should be  defined  by statement  in response  to mean     --  three  sections             (stages )  each of different power level use than the other  two ---     or by use of other language as deemed proper                        Claim 1  line 7  claim 11 line    terms    –reference ratio --- as used   is unclear   and how it is applied to control power  and defines over standard controller use   is  also   unclear and should be clarified  in response 
Claim(s)   1  2  11   12   and  20   is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO  2016/166064 
For   claims  1  11 WO includes heater 14  controller 16 to control power to heater  with different power   levels over  periods that be broken into stages  or sections  with measurements at the different stages  use to generate  or calculate   a signal response  to determine power levels   See  page 9 line 18  to page  11 line  35     Such measurements  are  each  readable as  a reference ratio  to be applied     to control the heater                Claims  2  12 WO  controller  uses such a comparison to a target  to effect the heater                 Claim   20 use of a computer program to operate a  device is standard    .Above adequate  but if at issue as alternative deemed obvious to operate a controller in such manner 
Claim(s)   1  2  11  12  20    is/are rejected under 35 U.S.C. 102(1 a  ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thorens  2013/ 0340750
For claims  1  1  Thorens device includes  heater  107 and nontrucker / detector   109,  111 to comtol the heater  to operate at different power levels  over plural stages or sections      The controller measures  plural puffs over  plural stages  and uses such   numbers  or reference ratios  to control the heater .  Such operation readable as  forming a  control reference ratio  to control the heater in accordance with the result and with term ratio  providing no distinction over such result    Claims   2  12  the   device  includes  comparison to airflow profile or target   see paragraphs 0081  -0087  Claim  20 such use of a computer program  to operate a device is a well known expedient      Above adequate   but if at issue  as alternative    such operation of a controller deemed obvious variation 
Claims 3-10  and 13-19 define  patentably over the  prior art 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.   SPE   TC  Patel   571    272  2098 
Examiner interviews are available via telephone, in-person, and video conferencing using a /NEIL ABRAMS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NEIL ABRAMS/               Primary Examiner, Art Unit 2832